DETAILED ACTION
This communication is a Notice of Allowance in response to claim amendments and arguments filed 04/20/2022. Before this action, the claims stood rejected under 35 U.S.C. 101.

Response to arguments
Applicant's arguments filed 04/20/2022 have been fully considered and are persuasive. The rejections under 35 U.S.C. 101 have been withdrawn.


Reasons for Allowance
Claims 1-21 are allowable over the prior art.
The Examiner’s reasons are described in the action dated 01/20/2022. 

Claims 1-21 recite patent eligible subject matter. The Examiner’s reasons are described below.

The claimed invention recites an abstract idea in Step 2A Prong One because it recites various mental processes and methods of organizing human activity such as obtaining and managing informed consents. However in Step 2A Prong Two, the claimed invention as a whole integrates the idea into a practical application by adding technical details regarding confirming the identity of one or more encounter participants (i.e., by matching voice or facial characteristics with data sources containing matching voice or facial characteristics). This goes beyond a generic computer implementation of the abstract idea and represents an improvement in technology by facilitating the identification of participants in a patient encounter (see the instant Specification paras. [0053], [0054], and [0129]]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299. The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Robert Morgan, can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626